                                                                                     JS-6
 1

 2
                            NOTE: CHANGES MADE BY THE COURT
 3
                      The Court has revised the proposed Order to effectuate the
 4                    expressed intent of the parties, which is to dismiss the present
                      action with prejudice, subject to the terms and conditions of the
 5                    Permanent Injunction issued by the Court on March 6, 2019, and
 6                    subject to the Court’s continuing jurisdiction to enforce the
                      Permanent Injunction.
 7

 8

 9                      UNITED STATES DISTRICT COURT
10             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                               SOUTHERN DIVISION
12

13

14 SUNEVA MEDICAL, INC., a                       Case No.: 8:18-cv-2311-JLS-KES
15 Delaware Corporation,
                                                 ORDER OF DISMISSAL
16             Plaintiff,
17        v.
18
     YECC SKIN INC., BOK SOON CHOI,
19 JOONG YOUNG PARK, M.D., and

20 BUN BRIAN SIU, M.D.,

21             Defendants.
22

23

24

25

26

27

28
 1        Having reviewed the Amended Stipulation (“Stipulation”) of Plaintiff
 2 SUNEVA MEDICAL, INC., and defendants YECC SKIN INC., BOK SOON

 3 CHOI, JOONG YOUNG PARK, M.D., and BUN BRIAN SIU, M.D., (collectively

 4 the “Parties”) and pursuant to Federal Rule of Civil Procedure 42(a)(1)(A)(ii), IT IS

 5 HEREBY ORDERED THAT:

 6        Subject to the Permanent Injunction issued by the Court on March 6, 2019
 7 (Doc. 17), Plaintiff’s claims in this action are hereby dismissed with prejudice.

 8 Each party is to bear his, her, or its attorney fees, costs, and expenses.

 9        This Court retains jurisdiction to enforce the terms and conditions of the
10 Permanent Injunction.

11        All parties have waived the right to appeal the Permanent Injunction and this
12 Order of Dismissal.

13        IT IS SO ORDERED.
14        Dated: March 25, 2019
15
                                                 Hon. Josephine L. Staton
16                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                               -1-
